Citation Nr: 0633143	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are PTSD, 
rated as 50 percent disabling; and astigmatism with myopic 
foreign body in posterior lateral aspect of the right orbital 
fossa (a right eye disability) rated as 10 percent disabling.

2.  The veteran's service-connected disorders are of such 
severity as to preclude him from obtaining and retaining all 
forms of substantially gainful employment that are consistent 
with his occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the claim on appeal.  Thereafter, the claim was 
adjudicated in the September 2003 rating decision.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the claim on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claim of entitlement to a TDIU.  Hence, any 
question as to the appropriate effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
veteran has been afforded several VA examinations and all of 
his records have been obtained from the West Haven VA Medical 
Center.  The VA treatment records obtained by VA included the 
January 2004 opinion by the veteran's healthcare provider 
which the claimant reported would show that he was 
unemployable.  There is no pertinent evidence which is not 
currently part of the claim file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  



The TDIU Claim

The veteran and his representative contend that the 
claimant's PTSD and right eye disability are manifested by 
symptomatology that causes the claimant to be unable to 
obtain and maintain employment.  It is requested that the 
veteran be afforded the benefit of the doubt.

A total rating based on individual unemployability (TDIU) is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation. 38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for PTSD evaluated as 
50 percent disabling and a right eye disability evaluated as 
10 percent disabling.  The combined evaluation is 60 percent.  
Thus, the RO held that the veteran failed to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  

That notwithstanding, total disability ratings for 
compensation may be assigned where the schedular rating for 
the service-connected disability is less than 100 percent 
when it is found that the service-connected disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected PTSD and right eye 
disabilities acting alone preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor, which takes this case outside the 
norm.  The simple fact that a claimant is currently 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As to the veteran's service connected PTSD, a 70 percent 
rating is assigned when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful  circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.125, Diagnostic Code 9411 
(2005).

In this regard, a June 2002 VA treatment record characterizes 
the appellant's PTSD as "severe," and notes that the 
disorder is complicated by symptoms of an obsessive 
compulsive disorder.  Subsequently, in a January 2004 VA 
treatment record a healthcare professional opined that the 
veteran was unemployable.  Moreover, a March 2004 VA 
treatment record reported that the veteran had suicidal 
ideation, and VA medical records dated from April 2001 to 
January 2005, including a May 2003 VA examination report, 
show the veteran's Global Assessment of Functioning (GAF) 
scores as between 50 and 55.  

The VA clinical record between April 2001 and January 2005 
shows that the appellant's PTSD complaints included 
nightmares, problems sleeping, survivor guilt, a heightened 
startled response, emotional lability, decreased 
concentration, and/or flashbacks.  He further presented with 
a depressed mood and/or a blunt/dysthymic/anxious affect.  

On examination by VA in May 2003, he again reported 
nightmares, intrusive thoughts, night sweats, day time 
sweats, shortness of breath, being short tempered, avoidance, 
and compulsive picking at his hands.  Objectively he showed 
anxiety, being edgy, a compulsive picking at the hands, and 
fleeting suicidal ideation without intent or plan.  It was 
opined that his PTSD caused "some" impairment in social 
functioning.  

In light of the fact that the appellant's PTSD is manifested 
by suicidal ideation, a depressed mood, anxious affect, and 
significant obsessional rituals; and in view of the fact that 
this veteran's post service occupational experience has 
primarily been limited to working as a barber; and in light 
of the fact that an assessment of this combat veteran's 
functioning has led examiners to find that he is 
unemployable, see generally, The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders,4th Edition (1994) (DSM IV) (A Global Assessment of 
Functioning Score between 41 and 50 implies that the 
veteran's PTSD is manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)," the Board finds that entitlement to a TDIU 
is established.  38 C.F.R. §§ 4.15, 4.16.

The appeal is allowed.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted subject to 
the laws and regulations governing the award of monetary 
benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


